Case 2:20-cv-05663-VAP-DFM Document 32 Filed 10/20/20 Page 1 of 2 Page ID #:457




  1   Chet A. Kronenberg (State Bar No. 222335)
      ckronenberg@stblaw.com
  2   SIMPSON THACHER & BARTLETT LLP
      1999 Avenue of the Stars, 29th Floor
  3   Los Angeles, California 90067
      Telephone: (310) 407-7500
  4   Facsimile: (310) 407-7502
  5   Attorney for Defendants
  6
                             UNITED STATES DISTRICT COURT
  7
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   WEST COAST HOTEL                         Case No. 2:20-cv-05663-VAP-DFM
      MANAGEMENT, LLC dba
 11   UNIVERSITY SQUARE HOTEL OF               NOTICE OF SUPPLEMENTAL
      FRESNO; and WEST COAST                   AUTHORITY
 12   ORANGE GROUP, LLC dba THE
      HOTEL FRESNO,                             (Action filed June 25, 2020)
 13
                                Plaintiffs,
 14
                        v.
 15
      BERKSHIRE HATHAWAY GUARD
 16   INSURANCE COMPANIES, a
      Pennsylvania Company; AMGUARD
 17   INSURANCE COMPANY, a
      Pennsylvania Corporation; and DOES 1
 18   through 25, inclusive,
 19                             Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                               Notice of Supplemental Authority
                              Case No. 2:20-cv-05663-VAP-DFM
Case 2:20-cv-05663-VAP-DFM Document 32 Filed 10/20/20 Page 2 of 2 Page ID #:458



  1                On October 19, 2020, in Travelers Indem. Ins. Co. of Am. v. Geragos
  2   and Geragos, No. 2:20-cv-03619-PSG-E (C.D. Cal. Oct. 19, 2020) (Gutierrez, J.),
  3   the U.S. District Court for the Central District of California granted the insurer’s
  4   motion to dismiss the counterclaim of a law firm seeking property insurance
  5   coverage for business income allegedly lost due to COVID-19 social distancing
  6   orders. The court held that the insured was not entitled to civil authority coverage
  7   because “the Virus Exclusion Provision explicitly excludes civil authority
  8   coverage.” Slip Op. at 6. The court further held that the business income and extra
  9   expense coverage does not apply because the insured failed to allege “physical loss
 10   of or damage to property.” Id. at 7-8. Finally, the court did not grant leave to amend,
 11   holding that “amendment would be futile.” Id. at 8. A copy of the decision is
 12   attached hereto as Exhibit A.
 13
 14   Dated: October 20, 2020                 Respectfully Submitted,
 15                                           SIMPSON THACHER & BARTLETT LLP
 16                                           By /s/ Chet A. Kronenberg
                                                 CHET A. KRONENBERG
 17
                                              1999 Avenue of the Stars, 29th Floor
 18                                           Los Angeles, CA 90067
                                              Telephone: (310) 407-7500
 19                                           Facsimile: (310) 407-7502
                                              Email: ckronenberg@stblaw.com
 20
                                              Attorney for Defendants
 21
 22
 23
 24
 25
 26
 27
 28

                               Notice of Supplemental Authority
                              Case No. 2:20-cv-05663-VAP-DFM
